Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-8 and 21 are currently under examination, wherein claims 1, 6 and 8 have been amended and claim 21 has been newly added in applicant’s amendment filed on October 5, 2021. Claims 9-12, 19 and 20 have been withdrawn by the applicant in the same amendment wherein claims 9 and 20 have also been amended. Claims 13-16 have been cancelled by the applicant in the same amendment. The previously withdrawn claims 17 and 18 have also been amended by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1-8 under 35 U.S.C. 112 (b) as stated in the Office action dated August 24, 2021 have been withdrawn in light of applicant’s amendment filed on October 5, 2021. The previous rejections of claims 1-8 under 35 U.S.C. 103 as stated in the Office action dated August 24, 2021 are maintained as follows. 
Claim Objections
3	Claims 13-16 are objected to because of the following informalities:  
Claims 13-16 should have been labelled as “(Canceled)”.  
An appropriate correction is required.

Election by Original Presentation
4.	Newly submitted claim 21 is directed to a species that is independent or distinct from the species originally claimed for the following reason: The new and original Inventions are related as process of making and product made. The species are independent or distinct because they recite exclusive characteristics of such species and require different resources.
Since applicant has received an action on the merits for the originally presented species, this species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vikner et al. (US Pub. 2015/0059526 A1) in view of CN (101191171 A).
	With respect to claims 1-8, Vikner et al. (‘526 A1) discloses a method for atomizing metal powder comprising providing a metal powder atomization system under a controlled vacuum or an inert gas atmosphere comprising a furnace, a ladle, a tundish and an atomization chamber; loading the furnace with metallic raw materials; melting the materials into molten metal at a controlled temperature and removing a slag layer on .
Response to Arguments
4.	The applicant’s arguments filed on October 5, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that Vikner et al. (‘526 A1) in view of CN (‘171 A) does not teach the moving steps as claimed. In response, the examiner notes Vikner et al. (‘526 A1) in view of CN (‘171 A) does disclose that the molten metal in an induction furnace is poured over a spout into a tundish via a ladle (Vikner et al. (‘526 A1), 
Second, the applicant argues that claim 9 as amended is linked to claim 1 and there is no additional burden on the examiner to considered claims 9-12 at the same time. In response, see the restriction requirement dated May 4, 2021 for the reason of the restriction of the patentably distinct species of claims 1-8 and 9-16.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


3/3/2022